Exhibit 10.1

 

NATURAL HEALTH TRENDS CORP.

ANNUAL INCENTIVE PLAN

 

I.

Purposes

 

   1.1

General. The purposes of the Natural Health Trends Corp. Annual Incentive Plan
(the “Plan”) are to retain and motivate the Eligible Employees of Natural Health
Trends Corp. (the “Company”) or any Parent or Subsidiary thereof who have been
designated by the Committee to participate in the Plan for a specified Plan Year
by providing them with the opportunity to earn financial rewards for their role
in ensuring that the Company meets its objectives based upon the extent to which
specified performance or other goals have been achieved or exceeded for an
applicable Plan Year. The Plan aims to align the interests of the Eligible
Employees with those of the Company’s stockholders. Additional definitions are
contained in Article II and certain other Sections of the Plan.

 

   1.2

Status of Compensation for “Covered Employees” as Qualified Performance-Based
Compensation. Amounts payable to Participants who are “covered employees” within
the meaning of Section 162(m) of the Code may constitute “qualified
performance-based compensation” within the meaning of U.S. Treasury regulations
promulgated thereunder, and the Plan and the terms of any awards hereunder to
such Participants shall be so interpreted and construed to the maximum extent
possible.

 

II.

Certain Definitions

 

   2.1

“Annual Award Opportunity” shall mean the potential of a Participant to receive
an incentive payment based on the extent to which the applicable performance or
other goals for a Plan Year have been satisfied. An Annual Award Opportunity may
be expressed in U.S. dollars or pursuant to a formula that is consistent with
the provisions of the Plan.

 

   2.2

“Base Salary” shall mean a Participant’s rate of annual compensation for
services performed for the Company, Parent or Subsidiary, as applicable, in
effect on the first day of an applicable Plan Year. In computing Base Salary,
only such compensation as would be includable in the Participant’s gross income
for United States federal income tax purposes shall be included (including
amounts excludable under Section 911 of the Code) or which would have been so
includable if the Participant had been a United States citizen or resident;
provided, however, that a Participant’s pre-tax elective or salary reduction
contributions to a cafeteria plan, cash or deferred arrangement, qualified
transportation fringe benefit plan, tax-sheltered annuity, and the amounts
credited to a Participant under a non-qualified deferred compensation plan, each
within the meaning of Treasury Regulation Section 1.280G-1, Q&A 21(a) shall be
taken into account. For purposes of this definition, Parent and Subsidiary shall
be defined by applying the applicable statutory references in Section 2.17 and
2.22, respectively, by replacing “more than 50%” with “at least 80%” where the
former term appears.  

 

   2.3

“Beneficiary” shall mean the person designated by the Participant pursuant to
the terms of Section 6.5 hereof to receive his or her benefits under the Plan in
the event of the Participant’s death.

 

   2.4

“Board” shall mean the Board of Directors of the Company.

 

 
 

--------------------------------------------------------------------------------

 

 

   2.5

“Cause” shall mean “cause” or words of similar import in the Participant’s
written employment agreement with the Company, if any, and, in addition, shall
include conduct, as determined by the Committee, involving one or more of the
following:

 

 

(a)

gross misconduct or inadequate performance by the Participant which is injurious
to the Company;

 

 

(b)

the commission of an act of embezzlement, fraud or theft, which results in
economic loss, damage or injury to the Company;

 

 

(c)

the unauthorized disclosure of any trade secret or confidential information of
the Company (or any client, customer, supplier or other third party who has a
business relationship with the Company) or the violation of any non-competition
or non-solicitation covenant or assignment of inventions obligation with the
Company;

 

 

(d)

the commission of an act which constitutes unfair competition with the Company
or which induces any customer or prospective customer of the Company to breach a
contract with the Company or to decline to do business with the Company;

 

 

(e)

the indictment of the Participant for a felony or serious misdemeanor offense,
either in connection with the performance of his or her obligations to the
Company or which shall adversely affect the Participant’s ability to perform
such obligations;

 

 

(f)

the commission of an act of fraud or breach of fiduciary duty which results in
loss, damage or injury to the Company; or

 

 

(g)

the failure of the Participant to perform in a material respect his or her
employment, consulting or advisory obligations without proper cause.

 

For purposes of this definition, “Company” shall be deemed to include any Parent
or Subsidiary.

 

   2.6

“Change in Control” shall mean the occurrence of a change in the ownership or
effective control of the Company or a change in the ownership of a substantial
portion of the assets of the Company. Any determination by the Committee that a
Change in Control has occurred shall be made in accordance with Treasury
Regulation 1.409A-3(i)(5).

 

   2.7

“Change in Control Termination” shall mean a Participant’s separation from
service with the Company, Parent, or a Subsidiary involuntarily without Cause or
on account of Good Reason during the period commencing on the date that is
thirty (30) days prior to a Change in Control through and including the date
that is eighteen (18) months following such Change in Control.

 

   2.8

“Code” shall mean the Internal Revenue Code of 1986, as amended.

 

   2.9

“Committee” shall mean the Compensation Committee of the Board or such other
committee designated by the Board that satisfies any then applicable
requirements of the New York Stock Exchange, Nasdaq, or such other principal
national stock exchange on which the Common Stock is then traded, to constitute
a compensation committee, and which consists of two or more members of the
Board, each of whom may be an “outside director” within the meaning of Section
162(m) of the Code. Notwithstanding the foregoing, in the case of any Annual
Award Opportunity granted to any Participant who is a “covered employee” within
the meaning of Section 162(m) of the Code, the Committee shall consist solely of
two or more members of the Board who are “outside directors” within the meaning
of such Section.

 

 
 

--------------------------------------------------------------------------------

 

  

   2.10

“Company” shall mean Natural Health Trends Corp. and any successor thereto.

 

   2.11

“Common Stock” shall mean common stock of the Company, par value of $0.001 per
share.

 

   2.12

“Determination Period” shall mean, with respect to any Plan Year, a period
commencing on or before the first day of the Plan Year and ending not later than
the earlier of (i) 90 days after the commencement of the Plan Year and (ii) the
date on which twenty-five percent (25%) of the Plan Year has been completed. Any
action required to be taken within a Determination Period may be taken at a
later date if permissible under Section 162(m) of the Code or regulations
promulgated thereunder, as they may be amended from time to time.

 

   2.13

“Disability” shall mean the inability of the Participant to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment that can be expected to result in death or can be expected to
last for a continuous period of not less than twelve (12) months. Whether the
Participant has sustained a Disability shall be determined by the Committee in
its sole discretion, but in good faith. For this purpose, the Committee may
require the Participant to submit medical evidence of Disability; provided,
however, that any such requirement shall comply with the applicable requirements
of the Health Insurance Portability and Accountability Act of 1996, as amended.

 

   2.14

“Effective Date” shall mean January 1, 2014.

 

   2.15

“Eligible Employee” shall mean an employee of the Company or any Parent or
Subsidiary thereof, but only if the employee is reported as such in the payroll
records of such entity.

 

   2.16

“Good Reason” shall mean the occurrence of any one or more of the following
events:

 

 

(a)

a material breach by the Company of its obligations under this Plan;

 

 

(b)

a material diminution in the Participant’s position or job duties, as set forth
in the Participant’s written employment agreement with the Company, Parent or
Subsidiary, as applicable, or other written documentation; or

 

 

(c)

any reduction in the Participant’s Base Salary, unless, with the agreement of
the Company’s executive management, such reduction is part of a general, pro
rata reduction in the incentive compensation plans for all employees and
officers of the Company, Parent or Subsidiary, as applicable, implemented as a
result of financial problems experienced by the Company, Parent or Subsidiary,
as applicable; provided, however, that a Good Reason shall not exist involving
any of the above until the Company, in the case of (a) above, or the Company,
Parent or Subsidiary, as applicable, in the case of (b) or (c) above, has first
failed to cure such breach, diminution of position or job duties or reduction in
Base Salary, as applicable, within thirty (30) days of having been given written
notice of the same by the Participant.

 

   2.17

“Parent” shall mean a “parent corporation,” within the meaning of Section 424(e)
of the Code, with respect to the Company.

 

 
 

--------------------------------------------------------------------------------

 

  

   2.18

“Participant” shall mean an Eligible Employee who is designated by the Company
to participate in the Plan for a Plan Year, in accordance with Article III.

 

   2.19

“Plan” shall mean the Natural Health Trends Corp. Annual Incentive Plan, as set
forth herein, as it may be amended from time to time.

 

   2.20

“Plan Year” shall mean each individual calendar year for which performance or
other goals are established pursuant to Article IV.

 

   2.21

“Retirement” shall mean the voluntary termination of the Participant at any time
on or after attaining age 65.

 

   2.22

“Subsidiary” shall mean a “subsidiary corporation,” within the meaning of
Section 424(f) of the Code, with respect to the Company.

 

III.

Administration

 

   3.1

General. The Plan shall be administered by the Committee, which shall have the
full power and authority to interpret, construe and administer the Plan and any
Annual Award Opportunity granted hereunder (including reconciling any
inconsistencies, correcting any defects and addressing any omissions). The
Committee’s interpretation, construction and administration of the Plan and all
its determinations hereunder shall be final, conclusive and binding on all
persons for all purposes.

 

   3.2

Powers and Responsibilities. The Committee shall have the following
discretionary powers, rights and responsibilities in addition to those described
in Section 3.1.

 

 

(a)

to designate within the Determination Period the Participants for a Plan Year;

 

 

(b)

to establish within the Determination Period the performance goals and other
terms and conditions that are to apply to each Participant’s Annual Award
Opportunity;

 

 

(c)

to determine in writing prior to the payment under any Annual Award Opportunity
that the performance goals for a Plan Year and other material terms applicable
to the Annual Award Opportunity have been satisfied;

 

 

(d)

to reduce or eliminate, as of the end of the applicable Plan Year, based upon
objective or subjective measures, the minimum or maximum amount to be paid to a
Participant under any Annual Award Opportunity who has qualified for such
minimum or maximum amount, provided, that such reduction does not result in an
increase in the amount payable to another Participant under another Annual Award
Opportunity;

 

 

(e)

to grant Annual Award Opportunities to Participants who are not “covered
employees” within the meaning of Section 162(m) of the Code based upon the
attainment of performance goals that do not constitute “objective performance
goals” within the meaning of Section 162(m) of the Code; and

 

 

(f)

to adopt, revise, suspend, waive or repeal, when and as appropriate, in its sole
and absolute discretion, such administrative rules, guidelines and procedures
for the Plan as it deems necessary or advisable to implement the terms and
conditions of the Plan.

 

 
 

--------------------------------------------------------------------------------

 

  

   3.3

Delegation of Power. The Committee may delegate some or all of its power and
authority hereunder to the President of the Company or other executive officer
of the Company as the Committee deems appropriate. Notwithstanding the
foregoing, with respect to any person who is a “covered employee” within the
meaning of Section 162(m) of the Code or who, in the Committee’s judgment, is
likely to be a covered employee at any time during the applicable Plan Year,
only the Committee shall be permitted to (i) designate such person to
participate in the Plan for such Plan Year, (ii) establish performance goals and
Annual Award Opportunities for such person, and (iii) certify the achievement of
such performance goals. For purposes of the immediately preceding sentence,
“Committee” shall mean two or more members of the Board who are “outside
directors” within the meaning of Section 162(m) of the Code.

 

IV.

Performance Goals and Other Criteria

 

   4.1

Establishing Performance Goals and Other Criteria.

 

 

(a)

Role of Committee. The Committee shall establish within the Determination Period
of each Plan Year: (i) one or more objective performance goals for each
Participant or for any group of Participants (or both), provided that the
outcome of each goal is substantially uncertain at the time the Committee
establishes such goal and/or (ii) other criteria, including, but not limited to,
performance criteria that do not satisfy the requirements of Treasury Regulation
Section 1.162-27(e)(2) or time vesting criteria, the satisfaction of which is
required for the payment of an Annual Award Opportunity.

 

 

(b)

Performance Factors. Performance goals shall be based exclusively on one or more
of the following objective Company (including any division or operating unit
thereof) or individual measures, stated in either absolute terms or relative
terms, such as rates of growth or improvement, the attainment by a share of
Common Stock of a specified fair market value for a specified period of time,
earnings per share, earnings per share excluding non-recurring, special or
extraordinary items, return to stockholders (including dividends), return on
capital, return on total capital deployed, return on assets, return on equity,
earnings of the Company before or after taxes and/or interest, revenues, revenue
increase, distributor count, new distributor count, growth in distributor count,
distributor retention rate, distributor attrition rate, repeat purchase rate,
recurring revenue, recurring revenue increase, market share, cash flow or cost
reduction goals, cash flow provided by operations, net cash flow, short-term or
long-term cash flow return on investment, interest expense after taxes, return
on investment, return on investment capital, economic value created, operating
margin, gross profit margin, net profit margin, pre-tax income margin, net
income margin, net income before or after taxes, pretax earnings before
interest, depreciation and amortization, pre-tax operating earnings after
interest expense and before incentives, and/or extraordinary or special items,
operating earnings, net cash provided by operations, and strategic business
criteria, consisting of one or more objectives based on meeting specified market
penetration, geographic business expansion goals, cost targets, customer
satisfaction, reductions in errors and omissions, reductions in lost business,
management of employment practices and employee benefits, supervision of
litigation and information technology, quality and quality audit scores,
productivity, efficiency, and goals relating to acquisitions or divestitures, or
any combination of the foregoing.

 

 

(c)

Participants Who Are Covered Employees. With respect to Participants who are
“covered employees” within the meaning of Section 162(m) of the Code or who, in
the Committee’s judgment, are likely to be covered employees at any time during
the applicable Plan Year, an Annual Award Opportunity may be based only on
performance factors that are compliant with the requirements of Treasury
Regulation Section 1.162-27(e)(2). For this purpose, the factors listed in
Section 4.1(b) shall be deemed to be compliant with the requirements of such
Treasury Regulation.

 

 
 

--------------------------------------------------------------------------------

 

  

 

(d)

Participants Who Are Not Covered Employees. With respect to Participants who are
not “covered employees” within the meaning of Section 162(m) of the Code and
who, in the Committee’s judgment, are not likely to be covered employees at any
time during the applicable Plan Year, the performance or other goals established
for the Plan Year may consist of any objective Company (including any division
or operating unit thereof) or individual measures, whether or not listed in (b)
above or whether or not compliant with the requirements of Treasury Regulation
Section 1.162-27(e)(2). Without in any way limiting the generality of the
foregoing, such performance goals may include subjective goals, the satisfaction
of which shall be determined by the Committee, in its sole and absolute
discretion. Performance or other goals with respect to an Annual Award
Opportunity shall be subject to such other special rules and conditions as the
Committee may establish at any time within the Determination Period.

 

 

(e)

Minimum and Maximum Award Amounts. Each Annual Award Opportunity that is based
upon performance shall include minimum and maximum award amounts and set forth
specific levels of performance required during the applicable Plan Year in order
for the Participant to be eligible for payment of such amounts.

 

   4.2

Impact of Extraordinary Items or Changes in Accounting. The measures utilized in
establishing performance goals under the Plan for any given Plan Year shall be
determined in accordance with generally accepted United States accounting
principles (“GAAP”) and in a manner consistent with the methods used in the
Company’s audited financial statements, without regard to (i) extraordinary or
other nonrecurring or unusual items, or restructuring or impairment charges, as
determined by the Company’s independent public accountants in accordance with
GAAP or (ii) changes in accounting, unless, in each case, the Committee decides
otherwise within the Determination Period or as otherwise required under Section
162(m) of the Code.

 

V.

Annual Award Opportunities

 

   5.1

Terms. At the time performance goals are established for a Plan Year, the
Committee also shall establish an Annual Award Opportunity for each Participant
or group of Participants, which shall be based on the achievement of one or more
specified targets of performance goals and shall be communicated to the
Participants in writing on or before the conclusion of the Determination Period.
The targets shall be expressed in terms of an objective formula or standard
which may, at the discretion of the Committee, be based upon the Participant’s
Base Salary or a multiple thereof. In all cases the Committee shall have the
sole and absolute discretion to reduce the amount of any payment under any
Annual Award Opportunity that would otherwise be made to any Participant or to
decide that no payment shall be made; provided, however, that no reduction or
elimination of any such payment with respect to one Participant shall result in
an increase in the amount payable under an Annual Award Opportunity granted to
another Participant.

 

   5.2

Distribution of Incentive Payments. Following the conclusion of each Plan Year,
the Committee, based, to the extent applicable, on the Company’s audited
financial statements for the Company’s taxable year in which such Plan Year
ends, will certify in writing the extent to which the applicable performance
goals for such Plan Year have been satisfied. Thereafter, payments under an
Annual Award Opportunity shall, except as provided in Section 5.3, be made in
cash in eleven (11) equal consecutive monthly installments commencing in
February of the calendar year immediately following the conclusion of the Plan
Year to which the Annual Award Opportunity relates.

 

 
 

--------------------------------------------------------------------------------

 

  

   5.3

Continuous Employment Requirement. Except as provided in this Section 5.3, to be
eligible to receive a distribution under Section 5.2, a Participant must remain
in a continuous employment or other service provider relationship with the
Company, Parent, or a Subsidiary through both the conclusion of the Plan Year to
which an Annual Award Opportunity relates and through the date on which each
installment payment under Sections 5.2 is made. If the Participant separates
from service for any reason other than on account of a Qualifying Termination
Event (defined below), any Annual Award Opportunity granted to the Participant
that remains undistributed shall be immediately and irrevocably forfeited in
full.

 

 

(a)

In the event of the Participant’s separation from service with the Company,
Parent, or a Subsidiary on account of death, due to Disability, involuntarily
for a reason other than for Cause, voluntarily for Good Reason, due to
Retirement, or upon a Change in Control Termination (each, a “Qualifying
Termination Event”):

 

 

(i)

any Annual Award Opportunity granted to the Participant for the Plan Year during
which he or she separates from service shall be immediately and irrevocably
forfeited in full; and

 

 

(ii)

any Annual Award Opportunity applicable to a prior Plan Year, the performance
goals for which were satisfied prior to the Participant’s Qualifying Termination
Event but the proceeds of which remain undistributed, shall be paid to the
Participant or, if applicable, the Participant’s Beneficiary(ies) in a single
lump sum, net applicable withholding and other taxes, within 2-1/2 months
following the Participant’s separation from service and as soon as
administratively practicable after the Committee has certified in writing the
extent to which the applicable performance goals for earning one or more Annual
Award Opportunities have been satisfied.

 

 

(b)

Whether the Participant experienced a Qualifying Termination Event shall be
determined by the Committee in its sole discretion, but in good faith. Whether a
Participant has experienced a separation from service shall be interpreted by
the Committee in accordance with Treasury Regulation 1.409A-1(h).

 

   5.4

Excess Parachute Payments. Notwithstanding any provision of this Plan to the
contrary, but subject to any conflicting provisions in any Participant’s
employment agreement with the Company or any Parent or Subsidiary thereof, if,
in connection with a Change in Control, an excise tax under Section 4999 of the
Code would be imposed on the Participant in connection with an Annual Award
Opportunity (after taking into account the exceptions set forth in
Sections 280G(b)(4) and 280G(b)(5) of the Code), then the Company shall pay to
the Participant an additional amount (the “Gross-Up Payment”) such that the net
amount retained by the Participant, after deduction of any excise tax and any
federal, state, or local income tax and excise tax upon the Gross-Up Payment,
shall be equal to the amount that would have been distributable under this
Article V but for the application of Section 4999 of the Code. For purposes of
determining the amount of the Gross-Up Payment, that Participant shall be deemed
to pay federal income taxes at the highest marginal rate of federal income
taxation in the calendar year in which the Gross-Up Payment is to be made and
state and local income taxes at the highest marginal rate of taxation in the
state and locality of the Participant’s personal residence, net of the maximum
reduction in federal income taxes that could be obtained from deduction of such
state and local taxes. In the event that the excise tax is subsequently
determined to be less than the amount taken into account hereunder, the
Participant shall repay to the Company at the time that the amount of such
reduction in excise tax is finally determined the portion of the Gross-Up
Payment directly and indirectly attributable to such reduction plus interest on
the amount of such repayment at the rate provided for in Section 1274(d) of the
Code. In the event that the excise tax is determined to exceed the amount taken
into account hereunder (including by reason of any payment the existence or
amount of which cannot be determined at the time of the Gross-Up Payment), the
Company shall make an additional Gross-Up Payment in respect of such excess
(plus any interest and penalties payable to the taxing authorities with respect
to such excess) at the time that the amount of such excess is finally
determined. The Company shall withhold the excise tax in accordance with Section
4999(c) of the Code, and shall withhold federal, state, and local income taxes
from the Gross-Up Payment as required by law.

 

 
 

--------------------------------------------------------------------------------

 

  

VI.

General

 

   6.1

Amendment or Termination of Plan. The Committee may amend or terminate this Plan
as it shall deem advisable, subject to Section 409A of the Code and any
requirement of stockholder approval required by applicable law, rule, or
regulation, including Section 162(m) of the Code. Notwithstanding any provision
of this Plan to the contrary, if the Company has executed a definitive
acquisition or similar agreement pursuant to which a Change in Control will
occur upon the closing of the transaction(s) contemplated thereby, the
Committee, in its sole discretion, may treat the execution of such agreement
itself as triggering a Change in Control within the meaning of Section 2.5.

 

   6.2

Non-Transferability of Awards. No award under the Plan shall be transferable
other than by will, the laws of descent and distribution or pursuant to
beneficiary designation procedures approved by the Company. Except to the extent
permitted by the foregoing sentence, no award may be sold, transferred,
assigned, pledged, hypothecated, encumbered or otherwise disposed of (whether by
operation of law or otherwise) or be subject to execution, attachment or similar
process. Upon any attempt to sell, transfer, assign, pledge, hypothecate,
encumber or otherwise dispose of any such award, such award and all rights
thereunder shall immediately become null and void.

 

   6.3

Tax Withholding and Deductions. The Company shall have the right to require,
prior to the payment of any amount pursuant to an award made hereunder, payment
by the Participant of any Federal, state, local, foreign, or other taxes which
may be required to be withheld or paid in connection with such award. It is
intended that the Company’s contributions under the Plan will be deductible to
the Company when benefits are received by the Participant under
Section 404(a)(5) of the Code, and the Participant shall be taxed on the
benefits upon actual receipt of payments under Section 61 of the Code.
Notwithstanding anything to the contrary, if any payment under the Plan would
result in the application of the deduction limit under Section 162(m)(1) of the
Code, the Committee reserves the right to, in its discretion, reduce any payment
under an Annual Award Opportunity to the extent necessary to prevent the
application of Section 162(m) of the Code, provided, that such reduction does
not result in an increase in the amount payable to another Participant under
another Annual Award Opportunity.

 

   6.4

No Right of Participation or Employment. No person shall have any right to
participate in this Plan. Neither this Plan nor any award made hereunder shall
confer upon any person any right to continued employment by the Company or any
Parent or Subsidiary thereof Company, or affect in any manner the right of the
Company, or any Parent or Subsidiary thereof to terminate the employment of any
person at any time without liability hereunder.

 

 
 

--------------------------------------------------------------------------------

 

  

   6.5

Designation of Beneficiary. A Participant may file with the Committee a written
designation of one or more persons as such Participant’s beneficiary or
beneficiaries (both primary and contingent) in the event of the Participant’s
death. Each beneficiary designation shall become effective only when filed in
writing with the Committee during the Participant’s lifetime on a form
prescribed by the Committee. The spouse of a married Participant domiciled in a
community property jurisdiction shall join in any designation of a beneficiary
other than such spouse. The filing with the Committee of a new beneficiary
designation shall cancel all previously filed beneficiary designations. If a
Participant fails to designate a beneficiary, or if all designated beneficiaries
of a Participant predecease the Participant, then each outstanding award shall
be payable to the Participant’s executor, administrator, legal representative or
similar person.

 

   6.6

Governing Law. This Plan and each award hereunder, and all determinations made
and actions taken pursuant thereto, to the extent not otherwise governed by the
laws of the United States, shall be governed by the laws of the State of
Delaware and construed in accordance therewith without giving effect to
principles of conflicts of laws.

 

   6.7

Other Plans. The adoption of the Plan shall not be construed as limiting the
power of the Board or the Committee to adopt such other incentive arrangements
as it may otherwise deem appropriate.

 

   6.8

Binding Effect. The Plan shall be binding upon the Company and its successors
and assigns and the Participants and their Beneficiaries, personal
representatives and heirs. If the Company becomes a party to any merger,
consolidation or reorganization, then the Plan shall remain in full force and
effect as an obligation of the Company or its successors in interest, unless the
Plan is amended or terminated pursuant to Section 6.1.

 

   6.9

Clawback. By accepting an Annual Award Opportunity made under this Plan, each
Participant agrees that the Company may recover some or all of the amounts paid
with respect to an Annual Award Opportunity, or recoup some or all of the value
thereof by offset from other amounts owed to the Participant by the Company or
its subsidiaries, at any time during the three calendar years following payment
hereunder, if and to the extent that the Committee determines that (a) federal
or state law or the listing requirements of the exchange on which the Company’s
stock is listed for trading so require; (b) the performance goals and other
criteria required for the award were not met, or not met to the extent necessary
to support the amount of the payment that was paid; or (c) the payment of the
Annual Award Opportunity was based on the achievement of financial results, as
reported in an Annual Report on Form 10-K, a Quarterly Report on Form 10-Q, or
other report filed with the Securities and Exchange Commission, that were
subsequently the subject of a restatement due to material noncompliance of the
Company with any financial reporting requirement under the federal securities
laws (other than as a result of a change in accounting principles). The right of
recovery under this paragraph shall be subject to any general clawback policy
that is or may be adopted by the Company, the terms of which shall be
incorporated herein to the extent applicable.

 

 
 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the Company has cause this Plan to be executed on the date
written below, to be effective as of the 1st day of January, 2014.

 

 

NATURAL HEALTH TRENDS CORP.

 

By: _________________________________________

 

Name: _______________________________________

 

Title: ________________________________________

 

Date: ________________________________________ 

 